UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* MasterCard Incorporated (Name of Issuer) Class A Common Stock (Title of Class of Securities) 57636Q 10 4 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 57636Q 10 4 13G Page 2 of5 Pages 1 NAMES OF REPORTING PERSONS The MasterCard Foundation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES 5 SOLE VOTING POWER BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.9%(1) (1) Based on the number of shares outstanding of MasterCard Incorporated's Class A common stock as of October 27, 2010, as reported in their Form 10-Q for the quarterly period ended September 30, 2010. 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO Item 1. (a)Name of Issuer MasterCard Incorporated Item 1. (b)Address of Issuer’s Principal Executive Offices 2000 Purchase Street Purchase, New York 10577 Item 2.(a)Name of Person Filing The MasterCard Foundation Item 2.(b)Address of Principal Business Office or, if None, Residence The MasterCard Foundation 2 St. Clair Avenue East, Suite 301 Toronto Ontario M4T 2T5 Canada Item 2.(c)Citizenship The MasterCard Foundation is incorporated under the laws of Canada. Item 2.(d)Title of Class of Securities Class A Common Stock Item 2.(e)CUSIP Number 57636Q 10 4 Item 3. Not applicable. Item 4. Ownership (a) Amount beneficially owned: 13,320,544 (b) Percent of class: 10.9% (c) Number of units as to which the person has: (i) sole power to vote or to direct the vote: 13,320,544 (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 13,320,544 (iv) shared power to dispose or to direct the disposition of: 0 Item 5.Ownership of Five Percent or Less of a Class Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 7, 2011 THE MASTERCARD FOUNDATION By: /s/ Peggy Woo Name: Peggy Woo Title: Chief Financial Officer
